DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a planting plant” should read -a planting plate-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “coating a light-blocking layer” in line 4, but then recites the limitation “light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing, or thermoforming.” The latter limitation is not actually a positive step limitation and also is unclear. Wouldn’t the light-blocking layer have to be fabricated by a coating because of the “coating a light-blocking layer” in line 4?
Claim 2 recites the limitation “coating a light-reflective layer” in line 2, but then recites the limitation “light-reflecting layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing, or thermoforming.” The latter limitation is not actually a positive step limitation and also is unclear. Wouldn’t the light-reflecting layer have to be fabricated by a coating because of the “coating a light-reflecting layer” in line 2?
The same issues as discussed above apply to claims 6 and 7. If the initial claimed step in the parent claims are “coating a light-blocking/reflecting layer,” wouldn’t the layer have to be fabricated by coating?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Von Kohora et al. (US 4594646 A).
Regarding claim 1, Dundas discloses a method for manufacturing a bicolored plant cultivation apparatus (Figure 8), comprising: 
assembling a planting plant above a cultivation tank to form a closed cavity for storing a nutrient solution or a nutrient aerosol (Figure 8; growth slab tray lid 50 above growth slab trays 48); and 
a light-blocking layer on a lower surface of the planting plate, wherein the cavity creates a low light environment for plant root and reduces growth of algae inside the nutrient solution or the nutrient aerosol (Para [0069]; dark interior surfaces create low light environment). 
Dundas does not disclose specifically “coating” the light-blocking layer and the light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming.
Von Kohora teaches a hydroponic cultivation apparatus comprising coating a light-blocking layer and the light-blocking layer that is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming (Col. 7 lines 27-31; inside wall portions provided with non-reflective coating).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Dundas with the coating of light blocking layer as taught by Von Kohora in order to allow for easy application of the light blocking layer over all desired areas within the apparatus.
Regarding claim 3, Dundas as modified above teaches further comprising: coating an inner lateral wall surface and an inner bottom surface of the cultivation tank with a light-blocking layer in a black, blue, purple, dark grey or green colour to further reduce external light inside the cavity (Para [0069]; inside surfaces black or dark in color).
Regarding claim 4, Dundas as modified above teaches wherein a colour of the light-blocking layer includes black, blue, purple, dark grey, or green (Para [0069]; inside surfaces black or dark in color).
Regarding claim 6, the modifying reference teaches the limitations of claim 1 and further Von Kohora teaches the light-blocking layer is made by using a coloured film with a light-blocking effect, the coloured film is fixed onto one side of the planting plate through coating, lamination, adhesion or thermal transfer printing (Col. 7 lines 27-31; inside wall portions provided with non-reflective coating).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Von Kohora et al. (US 4594646 A), as applied to claim 1 above, and further in view of Sahu (US 20190208711 A1).
Regarding claim 2, Dundas as modified above teaches further comprising: 
a light-reflective layer on each of an upper surface of the planting plate, an outer wall surface of the cultivation tank and an outer bottom surface of the cultivation tank (Para [0069]; outside surfaces are white or light in color to reflect light/heat away), 
wherein the light-reflective layer is in a white, light grey, or fluorescent color to enhance light reflection (Para [0069]; white or light in color). 
Dundas does not specifically disclose “coating” the light-reflective layer and the light reflective layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming.
Sahu teaches a hydroponic grow system comprising a light reflective layer that is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming (Para [0017]; outer surfaces of panels 460 and housing 480 coated with reflective coating 462).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Dundas with the coating of light reflective layer as taught by Sahu in order to allow for easy application of the light blocking layer over all desired areas of the apparatus.
Regarding claim 7, the modifying reference teaches the limitations of claim 1 and further Sahu teaches wherein the light reflective layer is made by using a coloured film with a light reflective effect, the coloured film is fixed onto one side of the planting plate through coating, lamination, adhesion or thermal transfer printing (Para [0017]; outer surfaces of panels 460 and housing 480 coated with reflective coating 462).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Von Kohora et al. (US 4594646 A), as applied to claim 1 above, and further in view of Botman (US 10251350 B2).
Regarding claim 5, Dundas as modified above does not teach further comprising: drilling a plurality of planting through-holes on the planting plate.
Botman teaches drilling a plurality of planting through-holes on the planting plate (Col. 1 lines 39-43; openings in tray made by drilling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Dundas with the drilling of the openings as taught by Botman as drilling is a well known method to create opening in a flat surface such as the openings in growth slab tray lid 50 of Dundas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newsam (US 20170071143 A1), Gruskin (US 11240977 B2), and Ogata (US 20200260666 A1). The listed references relate to plant cultivating devices with light blocking/reflecting layers which directly relates to the presently claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642